NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-10359

                Plaintiff-Appellee,             D.C. No.
                                                2:15-cr-00300-KJD-NJK-1
 v.

HANS VINCENT EDLING,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Hans Vincent Edling appeals from the district court’s judgment and

challenges the 51-month custodial sentence and 3-year term of supervised release

imposed upon remand for resentencing following his guilty-plea conviction for

being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
924(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Edling contends that the district court impermissibly imposed the custodial

sentence in order to promote his rehabilitation in violation of Tapia v. United

States, 564 U.S. 319 (2011). The district court did not plainly err. See United

States v. Grant, 664 F.3d 276, 279 (9th Cir. 2011). Though the court stated that

Edling would have an opportunity to complete drug treatment while in custody,

this statement was responsive to the parties’ dispute regarding Edling’s efforts to

participate in drug treatment. The record does not suggest that the court imposed

or lengthened the sentence out of concern for Edling’s rehabilitative needs. See

Tapia, 564 U.S. at 334 (federal court does not run afoul of 18 U.S.C. § 3582(a) by

“discussing the opportunities for rehabilitation within prison”).

      Edling next contends that the district court procedurally erred by failing to

explain adequately the term of supervised release. Again, the district court did not

plainly err. See United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010). The record as a whole reflects the district court’s reasons for imposing the

same within-Guidelines term of supervised release it had previously imposed. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc) (adequate

explanation may be inferred from the record as a whole).

      Finally, Edling contends that the 51-month sentence is substantively

unreasonable in light of his health, his conduct since the first sentencing hearing,


                                          2                                    18-10359
his acceptance of responsibility, and his support network of family and friends.

The district court did not abuse its discretion. See Gall v. United States, 552 U.S.
38, 51 (2007). The sentence, which is at the low end of the Guidelines range, is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          3                                    18-10359